Title: From George Washington to Peter Muhlenberg, 17 October 1780
From: Washington, George
To: Muhlenberg, Peter


                  
                     
                     Sir
                     Head Quarters near Passaic Falls 17th October 1780
                  
                  I have recd your favor of the 29th Ulto. The proposed
                     exchange of stations between Lt Colonels Campbell and Taylor will be perfectly
                     agreeable to me—While I hear with pleasure of the forwardness of the
                     collection of the Levies, I cannot but regret the small prospect we have of
                     procuring an adequate supply of Arms Cloathing and other necessaries. We have
                     been hitherto disappointed in the arrival of those Articles expected from
                     France, and even should they arrive after this, it will be very long before
                     they can be got to you, from the difficulties which we experience in
                     transportation, and more especially, should they come to the Eastward, which is
                     the most probable.
                  His Excellency the Governor informed me that three hundred of the
                     Old Draughts had been ordered to join Harrison’s Regiment of Artillery, which
                     was a very proper measure. I am, &c.
                  
                     